Citation Nr: 0113970	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  98-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant (veteran) represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from December 1952 to December 
1959.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied the claimed benefits.  The Board 
remanded the case in January 2000 for further development.

The Board notes that, by letter received in September 1998, 
the veteran indicated his desire for a personal hearing 
before the RO rather than a Member of the Travel Board.  His 
RO hearing was conducted in October 1998.


FINDINGS OF FACT

The veteran's hearing loss disability is manifested by 
puretone threshold averages of 61.25 decibels in the right 
ear with speech recognition of 92 percent, and puretone 
average thresholds of 46.25 decibels in the left ear with 
speech recognition of 98 percent.  He has an exceptional 
pattern of hearing, manifested by puretone thresholds of 55 
decibels or more in the frequencies of 1000, 2000, 3000 and 
4000 hertz, in the right ear only.


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.85, 4.86. 4.87, 
Diagnostic Code 6100 (1997-2000); Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); Bernard v. Brown, 4 Vet. App. 384 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for his bilateral hearing loss.  Initially, the Board 
notes that there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law requires VA to notify a claimant 
of the information and evidence necessary to substantiate a 
claim and includes other notice and duty to assist 
provisions.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  These provisions are potentially 
applicable to the claim on appeal.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096-2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and a Supplemental 
Statement of the Case (SSOC), the veteran and his 
representative have been given notice of the information, 
medical evidence and/or lay evidence necessary to 
substantiate the claim.  He testified in support of his claim 
in October 1998 and has identified his VA clinical records as 
the only pertinent medical evidence in support of his claim.  
The RO has obtained his VA clinical records.  In January 
2000, the Board remanded this claim in order to schedule him 
for VA audiology examination.  

The veteran was notified at his last known address that his 
VA audiology examination was scheduled for June 1, 2000.  
This notification was returned as nondeliverable, and an 
October 26, 2000 attempt by the RO to contact him by phone 
revealed that his telephone number is either disconnected or 
no longer in service.  He did not appear for his VA 
examination and his current whereabouts are unknown.  See 
Hyson v. Brown, 8 Vet. App. 262 (1993) (a claimant has the 
burden of apprising VA of his/her whereabouts).  Information 
contained in the claims file does not disclose any alternate 
known addresses, and no further development of this claim can 
be conducted without the cooperation of the veteran.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA's duty to assist 
in the development and adjudication of a claim is not a one-
way street; claimant must report for scheduled VA 
examination).  The October 2000 SSOC advised him of the 
potential consequences for failing to report for VA 
examination.  The Board finds that no reasonable possibility 
exists that any further assistance would aid in 
substantiating his claim.  Therefore, the Board finds that no 
prejudice accrues to the veteran in proceeding to the merits 
of this case at this time.   See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (the Board must consider whether a claimant 
will be prejudiced by addressing a question that has not been 
addressed by the RO).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
See also 38 C.F.R. § 4.3 (2000).  The Board has considered 
all the evidence of record, but has reported only the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The Board notes that the claim on appeal originates from a VA 
Form 21-4138 filing received in May 1997.  Effective on June 
10, 1999, the regulations pertaining to evaluations for 
hearing loss disability changed.  See 64 Fed. Reg. 25202-
25210 (May 11, 1999).  Prior to the effective date of the new 
regulations, the veteran's claim for an increased rating may 
only be evaluated under the older criteria.  38 U.S.C.A. 
§ 5110(g) (West 1991); VA O.G.C. Prec. 3-2000 (April 10, 
2000).  However, from and after the effective date of 
amendment, the Board must consider both the old and the new 
criteria and apply the version most favorable to the veteran.  
Id.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new regulations were considered and applied by the RO, 
and the Board will do likewise.

Under both the old and new criteria, the basis for evaluating 
defective hearing is the impairment of auditory acuity as 
measured by puretone threshold averages, referred to as 
average puretone decibel loss prior to June 1999, within the 
range of 1000 to 4000 Hertz and speech discrimination using 
the Maryland CNC word recognition test.  38 C.F.R. § 4.85 
(1999- 2000).  See generally 52 Fed. Reg. 44117-44122 (Nov. 
18, 1987 and 52 Fed. Reg. 46439 (Dec. 7, 1987).  Puretone 
threshold averages are derived by dividing the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz by 
four.  Id.  The puretone threshold averages and the Maryland 
CNC test scores are given a numeric designation which are 
then used to determine the current level of disability based 
upon a pre- designated schedule.  See Tables VI and VII in 
38 C.F.R. §§ 4.87 (1997) and 4.85 (2000).  Under these 
criteria, the assignment of a disability rating is a 
"mechanical" process of comparing the audiometric 
evaluation to the numeric designations in the rating 
schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).

In a rating decision dated in May 1964, the RO granted 
service connection for bilateral defective hearing, and 
assigned an initial noncompensable disability evaluation.  
This rating has remained continuously in effect to the 
current claim.

In connection with the current claim, the veteran has 
testified to worsening hearing acuity which requires hearing 
aids bilaterally.  His right ear hearing is generally worse.  
Even with his hearing aids, he has difficulty distinguishing 
sounds such as a door closing or a book dropping.  His 
hearing aids amplify unwanted background sounds.  He has no 
conversational hearing ability in his right ear without use 
of his hearing aid.

The pertinent medical evidence of record consists of an 
August 1987 VA audiology examination.  At that time, his 
audiometric evaluation showed right ear pure tone thresholds 
of 55, 55, 60 and 75 as well as left pure tone thresholds of 
30, 40, 50 and 65 at 1000, 2000, 3000 and 4000 hertz, 
respectively.  His speech recognition was 92 percent for the 
right ear and 98 percent for the left ear.  His diagnosis was 
of severe mixed hearing loss of the right ear and mild to 
severe mixed hearing loss of the left ear.  His VA clinical 
records do not contain any audiometric measuring of his 
hearing loss.

Based upon the above, the Board finds that the evidence of 
record preponderates against a compensable rating for 
bilateral hearing loss at any time during the appeal period.  
Prior to the effective date of the regulatory changes on June 
10, 1999, the Board may only use the criteria in effect at 
that time.  His August 1997 VA examination showed an average 
right ear puretone decibel loss of 61.25 with speech 
recognition of 92 percent.  This corresponded to a numeric 
designation of "II" under the old criteria.  See 38 C.F.R. 
§ 4.87, Table VI (1997).  He had an average left ear puretone 
decibel loss of 46.25 with speech recognition of 98 percent.  
This corresponded to a numeric designation of "I" under the 
old criteria.  These combined numeric designations result in 
a rating of 0 percent under Diagnostic Code 6100.  38 C.F.R. 
§ 4.85, Table VII (1997).

Effective on June 10, 1999, the Board may consider the 
criteria after the regulatory change.  His right ear puretone 
threshold average of 61.25 decibels with speech recognition 
of 92 percent still corresponds with a numeric designation of 
"II" under the new criteria.  See 38 C.F.R. § 4.87, Table 
VI (2000).  Similarly, his left ear puretone threshold 
average of 46.25 decibels with speech recognition of 98 
percent still corresponds to a numeric designation of "I" 
under the new criteria.  These combined numeric designations 
still result in a rating of 0 percent under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII (2000).

As noted by the Board in the remand order dated in January 
2000, a new provision was added to the schedular criteria 
which allows special consideration to cases of exceptional 
patterns of hearing impairment.  See 38 C.F.R. § 4.86 (2000).  
This provision provides that an individual who manifests 
puretone thresholds of 55 decibels or more in each of the 
specified frequencies (1000, 2000, 3000 and 4000 hertz) will 
be given a numeric designation from either Table VI or VIa, 
whichever results in the higher numerical.  Id.  Each ear is 
to be evaluated separately.  38 C.F.R. § 4.86(a) (2000).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the higher Roman numeral designation under Table VI or Table 
Via will be established, and the numeral will be elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2000).  
Again, each ear is to be evaluated separately.  Id.

In this case, the evidence shows that the veteran manifests 
right ear puretone thresholds of 55 decibels or more in each 
of the specified frequencies.  Under Table VIa, his puretone 
threshold average of 61.25 decibels results in a Roman 
numeral designation of "IV."  The provisions of 38 C.F.R. 
§ 4.86(a) are not applicable to the left ear as he does not 
manifest puretone thresholds of 55 decibels or more in each 
of the specified frequencies.  Thus, his left ear numeric 
designation of "I" under Table VI remains unchanged.  His 
numeric designation of "IV" for the right ear and "I" for 
the left ear corresponds to a rating of 0 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2000).  
The provisions of 38 C.F.R. § 4.86(b) are not applicable as 
the puretone threshold in either ear is not 70 decibels or 
more at 2000 hertz.  Accordingly, a compensable rating is not 
warranted under the criteria allowing special consideration 
to cases of exceptional patterns of hearing impairment.

In summary, the Board finds that the evidence of record 
preponderates against a compensable rating for bilateral 
hearing loss under either the old or new regulatory criteria.  
In so holding the Board has considered the veteran's 
descriptions of his bilateral hearing loss disability, but 
notes that the most probative evidence concerning the level 
of severity consists of the audiometric testing results of 
record.  See Lendenmann, 3 Vet. App. at 349.  While the 
evidence shows that the veteran requires the use of bilateral 
hearing aids, the Board notes that the schedular rating makes 
proper allowance for the improvement in hearing.  See 
38 C.F.R. § 4.86 (1997); 38 C.F.R. § 4.85(a) (2000).  There 
is no doubt to be resolved in his favor.

The Board finally notes that the veteran has provided no 
evidence of excessive time off from work or hospitalization 
due to his bilateral hearing loss disability or any other 
evidence that would indicate that the criteria set forth in 
the rating schedule are inadequate to evaluate his 
disability. Thus, there is no basis to consider assignment of 
an extraschedular rating for the service-connected 
disability.  38 C.F.R. § 3.321(b) (2000); VA O.G.C. Prec. 6-
96 (Aug. 16, 1996).

ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

